Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submissions on 7/10/2020 and 8/12/2020 have been reviewed, at least one references fails to comply with 37 CFR 1.98(b)(5) and has not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.”
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Clearly irrelevant and marginally pertinent cumulative information should be eliminated.  If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  See MPEP 2004.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1, 2, and 4-20, Applicant has clarified that single should mean “only one”, see remarks page 8.  Substituting that into, for example, the claim 1 line 2 would read “decode circuitry to decide only one instruction having fields…” The original disclosure makes no mention of the decoder being limited to only one instruction and in fact notes the decoder can decoder many instructions, such as the claimed TDPPAIR ([0156]) or TILECONFIG and STTILECFG ([0145]).  The same rational would apply to other instances of “single instruction”.  While the specification notes the TDPPAIR can perform the dot product in a single instruction the impact of Applicant’s amendments, adding “single” to all instance of “instruction”, isn’t the same thing and has a different meaning than [0156] of the claims which is not supported.  Examiner suggests that Applicant remove the word “single”.
With further regard to claims 12-20, Applicant has amended the claims to state “zeroing data element positions that do not have an accumulate value due to data element size” but the limitation is 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the independent claims have made the claims indefinite, particularly based on the run on limitation about decoding.  It’s now unclear what the meets and bounds of the claims are due to the structure of the limitation.  For example the first limitation describes the single instruction format but then notes two distinct sets of fields, e.g. “having fields to identify a first source matrix operand…, and a destination matrix pair operand, and a field to indicate an opcode…” as opposed to “having fields to identify an opcode, a first source…”  Does this mean there’s two distinct field sets, is the second field a sub-field, are the prior fields not distinct but this one is?  Further details like “in response to the decoded single instruction is to compute…” but it’s unclear what is responding.  Is it the execution circuity or the decoder or the instruction itself?  Further is “execution circuity to execute” the same execution circuity indicated by the opcode?  If so it lacks antecedent basis.  These are general 
Further Applicant’s amendments have raised the issue of what the claims now cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, or something else?  Further with regard to claim 1, the claim is to a processor but then focuses almost exclusively on the format of an instruction so it’s unclear if the details of the instruction are outside the scope of the claims or not.  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the computation of a dot product of two matrices.  The limitations are presented in a manner that, under its 
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution w/ an FMA) and the generic format of an instruction (opcode, sources, destinations).  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.  The claims are not patent eligible.
Even assuming arguendo, that some elements are beyond that, they would be considered insignificant extra solution activity identified in MPEP 2106.05 (d) as well-understood, routine, and conventional functions – specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (a computer is a form of a network internally) and/or storing and retrieving information in memory Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al., US Pub No. 2008/0071851 (herein Zohar), in view of Nair et al., US Pub No. 2006/010245 (herein Nair).
As to claim 1, Zohar teaches: A processor (FIG. 1B, Processor 159) comprising: 
decode circuitry (FIG. 1B, Decoder 144) to decode a single instruction ([0047] “Decoder 144 is used for decoding instructions”) having fields to identify a first source operand, a second source operand, and a destination operand, and a field to indicate an opcode (FIG. 3F source operands 385 and 390, destination operand 386, and opcode 382/389 [0068]), the opcode to indicate execution circuitry ([0069] indication of using, for example, dot product computation logic 430), in response to the decoded single instruction is to compute a result by performing dot product operations on data elements from the identified first source operand and the identified second source operand ([0034] and [0036]  “A dot-product operation generally involves multiplying at least two values and adding this product to the product of at least two other values”), wherein data element positions of the destination operand are larger than a size of the data elements of the identified first source operand and the identified second source operand ([0070] operands can be a variety of sizes and could be smaller or larger.  Further, dot product [multiplication] results are larger than the source values – e.g. 3 x 7 = 21), wherein the execution circuitry comprises a plurality of fused-multiply adders ([0079] multiply and addition operation); and 
execution circuitry (FIG. 1B, Execution Unit 142) to execute the decoded single instruction according to the opcode ([0047] “execution unit 142 performs the appropriate operations”).
Zohar does not explicitly teach: matrix operands; matrix pairs; and accumulate the result into data element positions of the destination matrix pair operand.  Zohar does not detail out the type of data to be operated on, likely as not to limit itself, mentioning integers as an example data type.  Zohar does detail out the dot product process which includes some level of accumulation ([0034]) and even paired results ([0077]) or results from a pair of inputs ([0068]).  However, Nair teaches matrix operations and accumulating results in a destination matrix.  The combination would allow the system of Zohar to use matrix operands and to accumulate the results in the same destination during the dot product operation.  Given that there are a finite set of data formats, using a matrix would be obvious to try especially given the use of dot products and SIMD operations in Zohar.  Matrix, array, or vector operations are increasingly common in computing whether it be for neural networks or just large scale computing.  One of ordinary skill in the art would have been motivated to apply Zohar with matrix operations and expect reasonable success given that matrices are another data format.
Therefore it would have been obvious at the time the application was filed to use matrix operands as taught by Nair in the system of Zohar.  The modification would have been obvious because there are a finite number of options available and it would have been obvious to try matrix operands.
As to claim 2, Zohar/Nair teaches: The processor of claim 1, wherein the data elements from the identified first source matrix operand and the identified second source matrix operand are signed doubleword Appl. No.: 15/859,2712Atty. Docket No.: 42AA7201-USAmdt. Dated: July 9, 2020Reply to the Office action of March 9, 2020elements, and wherein the data elements from the identified destination matrix operand are quadwords (Zohar [0065] “signed doubleword” and [0070] quadword when discussing resultant values).  
As to claim 4, Zohar/Nair teaches: The processor of claim 1, wherein the identified destination matrix pair operand comprises a pair of groups of packed data registers (Zohar [0047], Register file 145 storing packed data).  
As to claim 5, Zohar/Nair teaches: The processor of claim 4, wherein a first group of the pair of groups of packed data registers is to store a first half of consecutive columns of a matrix and a second group of the pair of groups of packed data registers is to store a first half of consecutive columns of the matrix (Zohar [0047], Nair [0055] and [0100] in discussion of Matrix Mx and My as sources to Matrix Md destination, particularly the parameters with column and row specifying the mixture for combination).  
As to claim 6, Zohar/Nair teaches: The processor of claim 4, wherein a first group of the pair of groups of packed data registers is to store a first half of consecutive rows of a matrix and a second group of the pair of groups of packed data registers is to store a first half of consecutive rows of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 7, Zohar/Nair teaches: The processor of claim 4, wherein a first group of the pair of groups of packed data registers is to store a first half of columns of a matrix and a second group of the pair of groups of packed data registers is to store a second half of interleaved columns of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 8, Zohar/Nair teaches: The processor of claim 4, wherein a first group of the pair of groups of packed data registers is to store a first half of rows of a matrix and a second group of the pair of groups of packed data registers is to store a second half of rows of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 9, Zohar/Nair teaches: The processor of claim 1, wherein a fault is generated when a number of rows of the identified destination matrix pair operand is different than a number of rows of the identified first source matrix operand (Nair [0055] and [0100] matrix Md parameters are set based on Mx and My).  
As to claim 10, Zohar/Nair teaches: The processor of claim 1, wherein a fault is generated when a number of columns of the identified destination matrix pair operand is different than a number of columns of the identified second source matrix operand (Nair [0055] and [0100] matrix Md parameters are set based on Mx and My).  
As to claim 11, Zohar/Nair teaches: The processor of claim 1, wherein the execution circuitry is further to zero data element positions that do not have an accumulate value (Zohar [0085] a zero may be used instead).
As to claim 12-20, these claims are the method claims corresponding to processor claims 1, 2, 4-9, and 11 are rejected for the same reasons mutatis mutandis.  With further clarity to claim 12 in relation to claim 11, Zohar teaches: zeroing data element positions that do not have a value due to data element sizes ([0085] a zero may be used if a result is not chosen, i.e. otherwise empty [data size]).

Response to Arguments
Applicant's arguments filed 7/9/2020 have been fully considered but they are not persuasive.  Applicant argues in substance:
It appears the language of using an infinitive is being looked at as being indefinite. Please provide an example of case law stating this is indefinite. The Office Action asserts that Halliburton Energy Services, Inc. supports its position. It does not, especially when the entire case is read and just not the bits and pieces cited in the MPEP. The claim language in Halliburton was not adequate because "fragile gel" is hopelessly ambiguous "as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two." As such, one was left to wonder just what is "fragile." There is no such ambiguity here.
This argument is not persuasive.  As noted in the rejection above the concern is not purely on the use of the infinitive form but rather the near exclusive reliance on that form in the context of generic computer components and the corresponding specification.  While there is no express rule or precedential case that explicitly states infinitive forms aren’t allowed it is the case that functional language limitations being definite or indefinite are contextual Halliburton Energy Servs., 514 F.3d at 1255.  Examiner has elaborated on the concerns above.  The claims are indefinite, even after amendments.
With respect to the MPEP sections, Applicant does not care what the MPEP states as it is irrelevant as it is undisputable that the MPEP is not binding on Applicant. (See, MPEP, Foreward, "The Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations.")
This argument is not persuasive.  While the MPEP may not have the force of law or regulations it is binding on the examiner handling prosecution of the case, which means it is most certainly not irrelevant to Applicant.  Examination is not a one-way street, if the MPEP is binding on one party then it impacts prosecution.
With respect to the PTAB decision, it is not precedential. There has been no other matter since that was decided that had any similar rationale for rejecting under 112(2). Nor has there ever been any court decision that aligns with the PTAB that Applicant is aware of. Further, SPE for the present application has allowed claims that use "to" as does every other examiner in the art unit.
This argument is not persuasive.  Applicant is correct that the PTAB decision is not precedential; Examiner provided it as an indication of potential future decisions by the PTAB.  While there hasn’t been another case decided, that rationale works both ways and doesn’t mean the current claims aren’t indefinite.  With respect to other examiners, as noted the use of the infinitive form is not the specific concern but rather the near exclusive use in the context of the current claims impacting the determination of what the claims are intended to cover.
Please provide any reference that describes "decode circuitry to decode an instruction having fields to identify a first source matrix operand, a second source matrix operand, and a destination matrix pair operand" or "execution circuitry to execute the decoded instruction to: ..." There is none. Clearly having particular hardware to process a particular instruction as claimed are not "generic" and have a practical application (e.g., improved matrix operations)
This argument is not persuasive.  The concerns under 101 are not the same as prior art, Examiner need not provide a reference for 101 considerations except for matters of establishing well-understood, routine, and conventional as it pertains to limitations held to be insignificant extra-solution activity.  But Applicant can look at Nair, cited above, particularly instruction 400 for the requested one reference with a decoder.  It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  In the above, Examiner has considered the whether the elements integrate the abstract idea into a practical applicant and determined that they do not.  The claims are directed to an abstract idea, calculating a dot product, on generic computing elements without significantly more.  Applicant argues about “improved matrix operations” but how is performing a dot product an improved operation?  Multiply accumulate instructions already exist in computers, matrix math exists in computers, etc.
How can this not be a) not abstract and b) even if abstract, not significantly more? A generic decoder cannot decode the claimed instruction. If it could, the Office could provide evidence of such a decoder. Further, generic execution circuitry is not configured to execute the operation dictated by the opcode of the single instruction.
This argument is not persuasive.  Math operations are distinctly held as abstract ideas in the 2019 PEG and in the MPEP.  The claims have an abstract idea.  The MPEP, cited court cases, and the 2019 PEG are clear that application of an abstract idea to 
Additionally, as noted above, the main purpose of the MPEP and other guidelines from the Office from, Applicant's point of view, is for Applicant to point out when the Office is not following its own rules. Applicant would like to point out that this Office Action did not follow the guidelines or MPEP for this rejection. For example, the PEG of Oct. 2019 states that "... if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception." Is that not the case for a novel, non-obvious instruction and its support? There is NO generic decoder, etc. that can perform what is claimed.
This argument is not persuasive.  Applicant is confusing the test for novelty/obviousness for the tests for 101 eligibility.  The PEG also states that “Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)” is not indicative of integration into a practical application.  With regards to Applicant’s remarks about “a novel, non-obvious instruction
To head off what will surely come next, note too that "[t]he claim itself does not need to explicitly recite the improvement described in the specification (e.g., 'thereby increasing the bandwidth of the channel')" per the MPEP and PEG.
This argument is not persuasive.  MPEP 2106.04(d)(1), where Applicant is citing from, also notes if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. There is no clear improvement in the claims or specification, contrasting with a case like McRo, and the only asserted one ([0161]) is both conclusory and doesn’t appear to be a genuine improvement.  Computers are readily capable of doing dot products and the consolidation into a single instruction appears both known (e.g. Nair, SDOT and UDOT in ARM, etc) and of no real improvement to the computer itself or how it processes dot products – the dot products wouldn’t be calculated more accurately, faster, better, etc.  Even assuming arguendo, that this isn’t conclusory, the claims don’t recite the components or steps to provide the improvement as they’re generic hardware.
Further, the Office Action appears to stop at 2A (which is technically correct because that is where the claims should indicate they are directed to patentable subject matter), but shows no analysis being performed at 2B (contrary to the PEG and MPEP). It seems like the Office wants to say that the decoder, etc. "is well-understood, routine, and conventional," but does not want to go through the requirements to support that assertion (see, e.g., Berkheimer memo for the requirements).
This argument is not persuasive.  The 2019 PEG notes “Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same.”  Examiner has however elaborated on the evaluation, explicitly detailing each step and prong to aid Applicant.
First, at no point did Applicant "attack[] references individually." The word “combination" in front of the arguments is a clear indicator of that. If Applicant cannot point out deficiencies in the Office's stated position of what each reference teaches of the combination, then Applicant is at a loss for how to address a combination of references. When reference 1 does not describe X, reference 2 does not describe X, then the combination of references 1 and 2 cannot describe X.
Examiner respectfully disagrees.  Arguments that Zohar doesn’t operate on matrices and that Nair doesn’t perform dot products are not arguments to the same thing, X in Applicant’s example, but rather two distinct aspects, X and Y.  Applicant argued against the references individually and continues to do so in these remarks “Again, Zohar does not describe matrix operands” and “Nair does not have a destination matrix operation”.  Such arguments are not persuasive.
Again, Zohar does not describe matrix operands, nor a pair operand. It is admittedly deficient in at least two areas.  Combining with Nair does not solve that.  While Nair describes working on matrices, Nair does not at least describe having "destination matrix pair operand."
This argument is not persuasive.  Examiner agreed Zohar doesn’t teach matrix operands and the claims don’t require a generic “pair operand” but rather “destination matrix pair operand” which is taught by Zohar and Nair.  Combining Nair into Zohar does 
For the example, the combination does not at least appear to describe "execution circuitry to execute the decoded single instruction according to the opcode." As noted above, Zohar does not operate on matrices. Applicant gets that Zohar describes performing dot- products. On matrices? Not in any citation provided by the Office. Regardless, even if one were to assume it was "obvious" to modify Zohar to operate on matrices in light of Nair, Zohar requires an immediate (see FIG. 6A IMM8) which is not required by the claims. Additionally, the sizes of the data elements are the same in both references. Note that Zohar's description of the size of the operands themselves does not describe the data elements within those operands.
Examiner respectfully disagrees.  Both Zohar and Nair disclose execution of instructions as noted in the above rejections.  Examiner has repeatedly acknowledged that Zohar doesn’t teach operating on matrices, rather it doesn’t discuss data structures, but that matrix operations are known in the art, e.g. Nair, and that it would be obvious to have Zohar operate on matrix operations.  Matrices aren’t a new data type and the notion of dot products on matrices has previously existed in mathematics and computers.  When doing a dot product it’s typically on vectors.  Applicant need only 
Applicant asks where in this paragraph Zohar discusses that a pair operand is a "pair of groups of packed data registers"?
“Register file 145 represents a storage area on processing core 159 for storing information, including data. As previously mentioned, it is understood that the storage area used for storing the packed data is not critical.”  Applicant can also look at FIG. 3A illustrating packed data in multimedia registers.
That is not storing zeroes in elements that do not have an accumulate value due to data element sizes.
Examiner respectfully disagrees.  As noted above, Zohar at [0085] notes a zero may be used if a result is not chosen, i.e. otherwise empty [data size].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183